Case 2:20-mj-00032-DM Document1 Filed 02/14/20 Page 1of 8

AO 91 (Rev. 11/11) Criminal Complaint
UNITED STATES DISTRICT COURT

for the
Eastern District of Louisiana S EA L E D

 

 

 

 

 

 

United States of America )
Vv. )
JASON BOYET J Case: No:
) 20-32 MAG
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 10, 2020 in the parish of Tangipahoa in the
Eastern District of Louisiana , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2251(a) Sexual exploitation of children
18 U.S.C. § 2252(a)(2) Certain activities relating to material involving the sexual exploitation of
minors
Fee

This criminal complaint is based on these facts: X Process
See attached Affidavit. ___. CtRmDep.

__. Doc. No.

 

 

 

@ Continued on the attached sheet.
ANiglloy Az
A DY AAALOA
omen ’s signature

Special Agent Mallory Farrar, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

Dare: 02/14/2020 (dre YN. Chez)

Judge’s signature

City and state: New Orleans, Louisiana Hon. Dana M. Douglas, U.S. Magistrate Judge
Printed name and title

 
  

 

   

Case 2:20-mj-00032-DM Document1 Filed 02/14/20 Page 2 of 8

paserN District or Lousiana SAILED

UNITED STATES OF AMERICA * ~~ CRIMINAL NO. 20-32 MAG
v. * SECTION: MAGISTRATE
JASON BOYET *

* *k *

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Mallory Farrar, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND
1. Iam a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and have
been since July 2018. I am currently assigned to the New Orleans Field Office Violent Crimes
Against Children Squad. I have received extensive training in criminal investigations and I have
participated in the execution of search warrants, the execution of arrest warrants, and interviews
of persons involved in criminal offenses, including, but not limited to, Title 18, United States Code
(U.S.C.), Sections 2251, 2252, and 2252A, which criminalize, among other things, the production,

possession, receipt, and transmission of visual depictions of the sexual exploitation of children.
 

Case 2:20-mj-00032-DM Document1 Filed 02/14/20 Page 3 of 8

OVERVIEW AND PURPOSE OF AFFIDAVIT

2. This affidavit is made in support of an application for a criminal complaint charging
Jason Boyet (“Boyet”) with production and distribution of child pornography, in violation of 18
U.S.C. §§ 2251(a) and 2252(a)(2).

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show only that there is sufficient probable cause for the requested warrant and does not set forth
all of my knowledge about this matter.

4, Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that violations of 18 U.S.C. §§ 2251(a) and 2252(a)(2) have been
committed by Boyet.

PROBABLE CAUSE

5. Based on my training and experience, | am aware that a specific messaging
application (hereafter “Messaging Application 1”) is a freeware instant messaging mobile
application that can be used on iOS and Android operating systems. Messaging Application 1 uses
a smartphone's data plan or Wi-Fi to transmit and receive messages, photos, videos, sketches,
mobile webpages, and other content after users register a username. Messaging Application | is
known for its features preserving users' anonymity, such as allowing users to register without
providing a telephone number.

6. In December 2019, an FBI SA located in Texas, was operating in an undercover
capacity as an Online Covert Employee, hereinafter referred to as OCE 1, while logged into

Messaging Application 1. Based on the name and topics discussed among group members, which

included OCE 1, of several of the chat groups on Messaging Application 1, probable cause exists

 

 
   

 

   

Case 2:20-mj-00032-DM Document1 Filed 02/14/20 Page 4of 8

to conclude that the group members shared an interest in child pornography and that a major focus
of the groups’ participation was to discuss and shared depictions of children being sexually
exploited.

7. While logged into a chat group on Messaging Application 1, OCE 1 and a
participant using a specific username (hereafter “Username!”) discussed OCE 1’s purported 10-
year-old daughter and Username1’s daughters, who, according to Username1, were 3 and 11 years
old.

8. In December 2019 and January 2020, OCE | and Username! engaged in chats in
which they discussed Usernamel’s children. Usernamel posted clothed photos of girls, which
Username] indicated were his daughters.

9. On February 7, 2020, the following conversation occurred in the chat group:

OCE 1: Can’t remember you active with yours?

Username]: little touch with the little one. You are??

OCE 1: Some rubbin and kissin. She’s adorable AF your little one

Username1: Cool. Thanks

OCE |: Ever take any naughties

Username1: Sometimes. U?

OCE 1: Occasionally lol

10. On February 10, 2020, Username! posted in the chat group a sexually explicit
image of a prepubescent female, nude, sitting on the floor with her legs spread, exposing her
genitals. The child had blonde hair and appeared to be holding a diaper. The following

conversation ensued:
 
  
  
  
 
   
   
  
  
  
  
  
  
  
  
  
  
 
    
  
  
  
  
   
   

Case 2:20-mj-00032-DM Document1 Filed 02/14/20 Page 5of 8

Usernamel: Snapped that of the little earlier

OCE 1: Mmmmm nice. That little bit?

Usernamel: Yes

OCE 1: Noice

11. During the conversation in the chat group on February 10, 2020, Username]
requested a photo of OCE 1’s purported daughter. OCE | responded by sending Username] an
image, not of a real child, which depicted a juvenile female with freckles. Thereafter, the following
conversation transpired:

Username!: I want to lick every freckle

OCE 1: Uh huh. Can’t remember you active with yours? Lick yours?

Usernamel: Yum. Touch with the little one. I bet yours tastes amazing

OCE 1: Oh yah. With little bit lol

Usernamel: Yep

OCE 1: Ever taste yours?

 

Username!: hmm...maybe
Identification

12. On February 11, 2020, an exigent request was sent to Messaging Application 1,
requesting an IP address for Usernamel. Messaging Application | provided an IP address log
covering the time period that Usernamel was in communication with the FBI OCE. The IP log
consisted of one IP address that was used when Username! sent the sexually explicit image of the
prepubescent female to OCE 1.

13. On February 11, 2020, Agents obtained from AT&T the subscriber information for

the aforementioned IP address and received the following response:
  

 

   

Case 2:20-mj-00032-DM Document1 Filed 02/14/20 Page 6 of 8

a. Subscriber Name: Jason Boyet
b. Subscriber Address: 28484 Spring Clover Street, Ponchatoula, LA 70454

14. Open source and social media searches revealed Boyet has three children, including
two daughters who appear to be the approximate ages as Username! described in the chat, and a
son who appears to be approximately ten years old.

15. The search warrant for the above residence was signed on February 11, 2020. The
search warrant was executed on February 12, 2020. Boyet was called to his place of employment,
Louisiana State Police Troop L, located at 2600 North Causeway Blvd, Mandeville, Louisiana
70471.

16. While the search warrant was executed, Special Agents interviewed Boyet at Troop
L. Affiant advised Boyet of his Miranda rights, via the FBI Advice of Rights form, which Boyet
verbally stated he understood and then signed the form. Boyet then waived those rights and agreed
to participate in an interview with FBI Agents.

17. During the interview that followed, Boyet made multiple statements, including
providing the following pertinent information:

a. He had been using Messaging Application | for approximately the last year.

b. He only ever had one account on the Messaging Application 1, which was the same
username described above as Username].

c. Boyet stated he has three children: two girls and one boy. His oldest daughter is 11
and his youngest daughter is 3.

d. When he joined Messaging Application 1, Boyet found and joined chat groups by

searching for terms like “daughter” and “panties.”

 
  
  
  
  
  
  
  
  
  
  
   
  
  
  
  
  
  
  
   
   

Case 2:20-mj-00032-DM Document1 Filed 02/14/20 Page 7 of 8

e. Boyet was approached by other members of those groups to join private,
unsearchable groups and to join private, direct message conversations. The private
chats and private groups were created to talk about and trade pornographic pictures
and videos of children, including members’ daughters.

f. Boyet stated that some of the chat groups required him to prove he had daughters
or that he was telling the truth about his daughters by sending pictures of them in
the groups. He sent both clothed and pornographic pictures of his daughters as proof
to stay in the groups and just in the course of being a group member.

g. Boyet was unsure how many pictures he sent of his daughters in the various chat
groups.

18. Based upon the above information, probable cause exists to conclude that: Jason
Boyet engaged production of child pornography, in violation of 18 U.S.C. §§ 2251(a), in that he

employed, used, persuaded, induced, enticed, and coerced a minor to engage in sexually explicit

 

conduct for the purpose of producing a visual depiction of such conduct, knowing and having
reason to know that such visual depiction will be transported and transmitted using a means and
facility of interstate commerce, and such visual depiction has actually been transported and
transmitted using a means and facility of interstate commerce; and Jason Boyet engaged
distribution of child pornography, in violation of 18 U.S.C. §§ 2252(a)(2), in that he knowingly
distributed a visual depiction using a means and facility of interstate commerce and the producing
of such visual depiction involved the use of a minor engaging in sexually explicit conduct and said

visual depiction was of such conduct.

 
  

 

 

Case 2:20-mj-00032-DM Document1 Filed 02/14/20 Page 8 of 8

I hereby swear that the information contained in this affidavit is true and correct to the best
of my knowledge.

Respectfully submitted,

i ] eh Lew Na LO

Mallory Farrar
Special Agent —
Federal Bureau of Investigation

rae 9d to and sworn before me,
this day of February, 2020.

Onna M.Kdof?

HONORABLE DANA M. DOUGLAS
UNITED STATES MAGISTRATE JUDGE

 

 
